DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 03/03/2020, in which, claim(s) 1-25 are pending. Claim(s) 1, 8, 14 and 20 are independent.

Drawings
The drawings filed on 03/03/2020 are accepted by The Examiner.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14 limitations “means for generating”, “means for encrypting”, “means for cryptographically signing”, and “means for outputting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as explained above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 limitations “means for generating”, “means for encrypting”, “means for cryptographically signing”, and “means for outputting” that are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description is not sufficient to explain functions of each claim element.  
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181, applicant should:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Claims 15-19, don't cure the deficiency of claims 14. Therefore claims 15-19, are rejected under 35 U.S.C. 112(b) for their dependency upon claims 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or 


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 8 recites “An apparatus” in the preamble and "an integrated tamper resistant device”, and “a secure processing device”, in the claim body. As recited in the body of the claim, the claimed apparatus lacks a structural component because the device could be implemented as software only, e.g. a virtual device. As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  Therefore, Claim 8 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101 such as “one or more hardware processors”.
Claims 9-13 don't cure the deficiency of claim 8 and are rejected under 35 U.S.C. 101 for their dependency upon claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2011/0265158 A1) in view of Grandcolas et al. (US 2012/0072714 A1).
Regarding Claims 1, 8, 14 and 20, Cha discloses A method comprising: 
generating, in a secure environment of a processing device, initial network credentials for accessing a network, wherein the initial network credentials enable the secure environment of the processing device to be authenticated by a network solution provider before operational network credentials are provided securely by the network solution provider ([0020], “credentials that allow temporary access to communication networks for the purpose of registration and provisioning of operational network access”, “issuing of temporary (initial) network-access credentials and any temporary private identifier for each M2ME 110. These can be used for authenticating initial temporary network access”, [0021], “to provide the terminal supplier (i.e. the network solution provider) to pre-configure the M2ME 110 with credentials”, [0024], “validation, via the PVA 150, of the credentials which the M2ME 110 possesses as proof of the authenticity of its trusted environment (TRE) 230”, i.e. the secure environment of the device); and 
outputting the initial network credentials for delivery to the network solution provider ([0021], “to provide the terminal supplier to pre-configure the M2ME 110 with credentials”, “to provide secure transmission of the credentials to the 
Cha does not explicitly teach but Grandcolas teaches
encrypting the credentials ([0016], “encrypts and digitally signs the symmetric key-encrypted user's credentials”); 
cryptographically signing the encrypted credentials ([0016], “encrypts and digitally signs the symmetric key-encrypted user's credentials”);
Cha and Grandcolas are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and output initial network credentials (as taught by Cha) which are encrypted and signed (as taught by Grandcolas). The motivation/suggestion would have been to provide a mechanism that prevents the interception and replay of the encrypted user credentials by an unauthorized party (Grandcolas, [0012]).

Regarding Claim 2, the combined teaching of Cha and Grandcolas teaches 
wherein the secure environment of the processing device is an integrated tamper resistant device that includes a secure processing device ([0049], “If the TRE 230 is implemented as an integrated solution in the M2ME 110, the M2ME 110 supports integrity checks of the software code and data that make up the TRE code base. TRE code should be checked at least once at power up/boot-time of the M2ME 110”, [0050], “the TRE 230 may include support for multiple isolated, trusted domains… against tampering and unauthorized access”, therefore TRE makes M2ME an integrated tamper resistant device).

Regarding Claims 3, 9, 15 and 21 the combined teaching of Cha and Grandcolas teaches 
wherein the initial network credentials include subscriber identity data for a client device (Cha, [0034], “The M2ME 110 includes… a subscriber identity module”, [0052], “Each M2ME 110 must be assigned a temporary private identity that is unique to the M2ME 110, the provisional connectivity identification (PCID)”, as subscriber identity data for the device).

Regarding Claims 4, 10, 16 and 22, the combined teaching of Cha and Grandcolas teaches 
wherein the subscriber identity data contains at least a random number generated at the secure environment of the processing device (Cha, [0052], “Each M2ME 110 must be assigned a temporary private identity that is unique to the M2ME 110, the provisional connectivity identification (PCID)”, [0069], “a TRE 230 may be capable of producing (pseudo-) random numbers which can be adjoined with PCIDs”).

Regarding Claims 5, 11, 17 and 23, the combined teaching of Cha and Grandcolas teaches 
obtaining a cryptographic key provided by the network solution provider (Cha, [0021], “the terminal supplier”, Grandcolas, [0015], “generates a symmetric key”); and 
encrypting the initial network credentials using the cryptographic key (Cha, network-access credentials”, Grandcolas, [0016], “the symmetric key-encrypted user's credentials”).

Regarding Claims 6, 12, 18 and 24, the combined teaching of Cha and Grandcolas teaches 
wherein the processing device is a system on chip (SoC) device of a client device ([0031], “The secure device could be a UICC, TRE, or some other form of secure module embedded in the M2ME 110”, the SoC is basically an embedded system).  

Regarding Claims 7, 13, 19 and 25, the combined teaching of Cha and Grandcolas teaches 
wherein generating the initial network credentials comprises generating a secret seed, wherein the secret seed enables the secure environment of the processing device and the network solution provider to deterministically derive secondary initial network credentials (Cha, [0052], “Each M2ME 110 must be assigned a temporary private identity that is unique to the M2ME 110, the provisional connectivity identification (PCID)”, [0069], “a TRE 230 may be capable of producing (pseudo-) random numbers which can be adjoined with PCIDs”, [0070], “The TRE 230 applies an integrity protection method, such as a keyed hash function where RAND enters a second parameter, for example, additional data as needed (D1), and a PCID”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497